Case 2:18-cv-00094-HCM-LRL Document 625 Filed 11/02/20 Page 1 of 3 PageID# 24070




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
         Plaintiff,                                    )
                                                       )
  v.                                                   )       Case No. 2:18cv00094-HCM-LRL
                                                       )
  CISCO SYSTEMS, INC.                                  )
                                                       )
         Defendant.                                    )

       DEFENDANT CISCO SYSTEMS, INC.’S MOTION FOR A NEW TRIAL UNDER
                FEDERAL RULE OF CIVIL PROCEDURE 59(a)(2)

         Defendant Cisco Systems, Inc. (“Cisco”) respectfully moves this Court, pursuant to Rule

  59(a)(2) of the Federal Rules of Civil Procedure, to grant a new trial to permit Cisco to submit

  additional evidence and argument in response to the new theories raised in the Court’s Order

  regarding the ’176 Patent, the ’806 Patent, willfulness, and damages. The reasons for this

  motion are set forth in the accompanying Memorandum of Law.
Case 2:18-cv-00094-HCM-LRL Document 625 Filed 11/02/20 Page 2 of 3 PageID# 24071




  Dated: November 2, 2020                     CISCO SYSTEMS, INC.


                                              By:       /s/
                                                    Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN PEPPER HAMILTON SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutman.com

  Neil H. MacBride, VSB No. 79883
  DAVIS POLK & WARDWELL LLP
  901 15th Street, NW
  Washington, DC 20005
  Telephone: (202) 962-7000
  Facsimile: (202) 962-7111
  neil.macbride@davispolk.com

  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (admitted pro hac vice)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  DUANE MORRIS, LLP
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  DUANE MORRIS, LLP
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com
Case 2:18-cv-00094-HCM-LRL Document 625 Filed 11/02/20 Page 3 of 3 PageID# 24072




  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  DUANE MORRIS, LLP
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4150
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com


  Counsel for Defendant Cisco Systems, Inc.
